I at first concurred with Mr. Justice Cothran, and still think that as matters then stood, his opinion is not only correct, but strong, clear and unanswerable. The question of police power, however, changes conditions, and renders the case at least doubtful.
As the case now stands, with the issue of police powers involved, I think our State Courts should sustain the action of the State Railroad Commission, and leave it to the Supreme Court of the United States to determine the question. Unless it is clear that the State authorities have exceeded their authority, the doubt should be solved in favor of State authority by a State Court. *Page 25 
For these reasons I withdraw my concurrence in the opinion of Mr. Justice Cothran, and concur in the result in the opinion of the Chief Justice.